Mr. Justice Horton delivered the opinion of the court. It is contended on behalf of appellant that there was between appellee and the Tivoli company a contract for the sale of the goods in question before a guaranty was signed, that no new contract was made, and that there was, therefore, no consideration for said guaranty. This is substantially the only question in the case. The contract between the Tivoli company and appellee was a valid contract, binding upon both the parties thereto. Appellee positively refused to perform on its part unless payment was secured. It was then optional with the Tivoli company to decline to furnish the security demanded, and to sue appellee to recover damages, if any there were, for non-performance of contract. Instead of doing this, the guaranty sued upon was furnished by the Tivoli company, and the goods were delivered by appellee.- There is no contest as to the value of the goods thus delivered. /We do not deem it necessary to follow counsel in their Argument as to all the various points and “ syllogisms ” presented in their arguments upon the question of consideration. We are of opinion that there was not such a want of consideration as to defeat the claim of appellee upon said V^guaranty. Bishop v. Busse, 69 Ill. 103; Cooke v. Murphy, 70 Ill. 96. Appellee declined to part with its goods without such guaranty. Appellant and Morganroth were not outside parties having no interest in the' mattep: They were the principal officers of the Tivoli company/ There is no force in the contention that those men executed the guaranty only as officers of the company, i <?., that the company exceeded the guaranty. That is equivalent to saying that the Tivoli company itself guaranteed that it would perform its own contract. Those men were not so foolish as that. But whether they did sign the guaranty as officers of the company, or in their individual capacity, was submitted to the jury upon instructions asked by appellant and we have no inclination to disturb the verdict of the WJ- Again it is argued that appellant’s signature to the guaranty contract was obtained by fraud, and is therefore not binding. This question was also submitted to the jury upon an instruction asked by appellant. There is no reason shown why we should disturb the verdict upon that question. Perceiving no error, the judgment of the Superior Court is affirmed.